  Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 1 of 13 PageID #:1



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


Civil Action Number:

ANCEL MONTENELLI,

       Plaintiff,

vs.

LOS COMALES DE MELROSE PARK, INC.
d/b/a Los Comales Restaurant
and SERGIO SUAREZ,

       Defendants.


                                      COMPLAINT


       Plaintiff Ancel Montenelli, by and through his undersigned counsel, hereby sues

Defendant Los Comales de Melrose Park, Inc. doing business as Los Comales Restaurant

and Defendant Sergio Suarez for injunctive relief pursuant to 42 U.S.C. §§12181-12189

of the Americans with Disabilities Act (“ADA”) 28 C.F.R. Part 36 and the Illinois

Human Rights Act (“ILHRA”) as codified at 775 ILCS 5 and alleges as follows:

                                     JURISDICTION

       1.      This is an action for declaratory and injunctive relief pursuant to Title III

of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court

is vested with original jurisdiction under 28 U.S.C. §1331.

       2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

events giving rise to this lawsuit occurred within the Northern District of Illinois.




                                              1
  Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 2 of 13 PageID #:2



         3.    The remedies provided by Illinois Statute §740 (the Illinois Human Rights

Act 775 ILCS Sec 1-102) are not exclusive, and state administrative remedies need not be

exhausted in connection with suits brought under the ADA.

         4.    All events giving rise to this lawsuit occurred in the State of Illinois.

Venue is proper in this Court as the premises are located within the jurisdiction of this

Court.

                                        PARTIES

         5.    Ancel Montenelli (hereinafter referred to as “Plaintiff”) is a resident of the

state of Illinois. The Plaintiff is disabled with neuropathy and nerve damage due to

radiation and utilizes a wheelchair for mobility. Thus, Plaintiff suffers from what

constitutes a “qualified disability” under the Americans with Disabilities Act (“ADA”).

The Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

§36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

         6.    Defendant Los Comales de Melrose Park, Inc. (also referenced as

“Defendant Los Comales de Melrose Park, Inc.,” “tenant,” “operator,” or lessee”) is the

owner of a family friendly restaurant under the “Los Comales Restaurant” franchise (and

brand), which is open to the public.

         7.    Defendant Los Comales de Melrose Park, Inc. is authorized to conduct,

and is conducting, business within the State of Illinois and within the jurisdiction of this

court.

         8.    Defendant Los Comales de Melrose Park, Inc.’s Los Comales Restaurant

provides services and accommodations which subject it to ILHRA of the Illinois Statutes.




                                             2
  Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 3 of 13 PageID #:3



        9.      Defendant Sergio Suarez (also referenced as “Lessor,” or “Owner,

“Defendant Owner,” or “Defendant Suarez”) is the owner of a the building located at

2110 West Lake Street, Melrose Park, Illinois. The building houses is a restaurant called

“Los Comales,” which is referenced throughout as “Los Comales Restaurant,”

“building,” or “place of public accommodation.”

        10.     Defendant Suarez leases space within its building to co-Defendant Los

Comales de Melrose Park, Inc. (the lessee). The Lessee in turn operates the Los Comales

Restaurant within that leased space.

        11.     Defendant Suarez is authorized to conduct, and is conducting business

within the State of Illinois.

                                         FACTS

        12.     At all times material hereto, Defendant Los Comales de Melrose Park, Inc.

(also referenced as “Defendant Los Comales” or “Defendant Operator”) has been leasing

commercial space within Defendant Sergio Suarez’s building.

        13.     Defendant Los Comales utilizes the commercial space for the operation of

its Los Comales Restaurant.

        14.     The Los Comales Restaurant is open to the general public and therefore is

a place of public accommodation pursuant to 42 U.S.C. §12181(7)(B) as: “[A] restaurant,

bar, or other establishment serving food or drink”. The Los Comales Restaurant is also

referenced throughout as “Los Comales Restaurant,” “restaurant,” or “place of public

accommodation.”

        15.     As the operator of a restaurant which is open to the public, Defendant Los

Comales is defined as a “Public Accommodation" within meaning of Title III because




                                            3
  Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 4 of 13 PageID #:4



Defendant Los Comales is a private entity which owns, or operates a restaurant as

defined in 42 U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104 and the Illinois Civil

Rights Act, codified as Title XLIV.

       16.    As the owner and lessor (to others) of commercial space which is open to

the general public as a restaurant, Defendant Suarez is also defined as a “Public

Accommodation" within meaning of Title III because Defendant Suarez is a private

entity which owns and/or leases to others “[A] restaurant, bar, or other establishment

serving food or drink”; 42 U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104 and the

Illinois Civil Rights Act, codified as Title XLIV. That commercial space is also referred

to throughout a “place of public accommodation,” “building,” or “Subject Facility.”

       17.    On April 21, 2017 Plaintiff personally visited Defendant Los Comales’

Los Comales Restaurant (which is located within Defendant Suarez’s building) to

purchase a meal.

       18.    The Plaintiff was denied full and equal access to the restaurant because the

Defendants fail to provide designated handicap (ADA) parking (spaces) within its parking

lot.

       19.    Further, the restroom within the Los Comales Restaurant is/was not

designed to accommodate Plaintiff and Plaintiff’s wheelchair.

       20.    In addition, the door hardware on the toilet stall made the toilet

compartment inaccessible and the door pressure for the restroom is/was too heavy for

Plaintiff (in his wheelchair) to independently maneuver.

       21.    As such, the Plaintiff was denied full and equal access to, and full and

equal enjoyment of, the facilities of the Los Comales Restaurant by the operator/lessee of




                                            4
     Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 5 of 13 PageID #:5



that restaurant (Defendant Los Comales) and by the owner/lessor of that building which

houses the restaurant (Defendant Suarez).

           22.      As a result of the joint and several discrimination by Defendant Los

Comales and Defendant Suarez, the Plaintiff has suffered loss of dignity, mental anguish,

physical harm, and other tangible injuries and has suffered an injury-in-fact.

           23.      The Plaintiff continues to desire to patronize the Los Comales Restaurant

which is within Defendant Suarez’s building, but continues to be injured in that he

continues to be discriminated against due to the architectural barriers which remain at the

Los Comales Restaurant, in violation of the ADA.

           24.      Any and all requisite notice has been provided.

           25.      The Plaintiff has been obligated to retain the civil rights law office of

Scott R. Dinin, P.A. and has agreed to pay a reasonable fee for services in the prosecution

of this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                   COUNT I – VIOLATIONS OF TITLE III OF THE ADA

           26.      The Americans with Disabilities Act (“ADA”) is landmark Civil Rights

legislation that is the result of decades of advocacy to improve the lives and role in

society of all persons with disabilities. The ADA was enacted and effective as of July 26,

1990. The ADA legislation has been protecting disabled persons from discrimination due

to disabilities for 25 years. As such, all public accommodations and facilities have had

adequate time for compliance.

           27.      Congress found, among other things, that:

                    (i)      some 43,000,0001 Americans have one or more physical
1
    According to the 2010 Census, 56.7 million people, or 19% of the population had a disability.


                                                       5
Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 6 of 13 PageID #:6



          or mental disabilities, and this number shall increase as the
          population continues to grow older;

          (ii)    historically, society has tended to isolate and segregate
          individuals with disabilities, and, despite some improvements,
          such forms of discrimination against disabled individuals
          continue to be a pervasive social problem, requiring serious
          attention;

          (iii)    discrimination against disabled individuals persists in
          such critical areas as employment, housing, public
          accommodations, transportation, communication, recreation,
          institutionalization, health services, voting and access to public
          services and public facilities;

          (iv)     Individuals with disabilities continually suffer forms of
          discrimination, including outright intentional exclusion, the
          discriminatory effects of architectural, transportation, and
          communication barriers, failure to make modifications to existing
          facilities and practices. Exclusionary qualification standards and
          criteria, segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

          (v)      the continuing existence of unfair and unnecessary
           discrimination and prejudice denies people with disabilities the
           opportunity to compete on an equal basis and to pursue those
           opportunities for which our country is justifiably famous, and
           costs the United States billions of dollars in unnecessary expenses
           resulting from dependency and non-productivity.

          42 U.S.C. §12101(a)(1)-(3), (5) and (9).

    28.   Congress explicitly stated that the purpose of the ADA was to:

          (i)      provide a clear and comprehensive national mandate for
          the elimination of discrimination against individuals with
          disabilities;

          (ii)   provide clear, strong, consistent, enforceable standards
          addressing discrimination against individuals with disabilities;
          and,

          (iii)  invoke the sweep of congressional authority, including the
          power to enforce the fourteenth amendment and to regulate
          commerce, in order to address the major areas of discrimination
          faced on a daily by people with disabilities.



                                        6
     Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 7 of 13 PageID #:7




                   42 U.S.C. §12101(b)(1)(2) and (4).

           29.     Defendant Sergio Suarez is subject to the provisions of 42 U.S.C.

§12181(7)(B) and 28 C.F.R. §36.104 because it is the owner and lessor of a building (real

property) which houses a restaurant (operated by Defendant Los Comales) which is open

to the public and is therefore a place of public accommodation. As such, the owner of the

building2 which leases the retail space and the operator of the restaurant3 is jointly and

singularly governed by the ADA, and must be in compliance therewith.

           30.     Defendant Suarez (owner/lessor of the building) and the attendant operator

of the restaurant named Los Comales Restaurant (Defendant Los Comales) have

discriminated against disabled patrons (in derogation of 28 C.F.R. Part 36).

           31.     Defendant Suarez (the owner/lessor) and Defendant Los Comales (the

lessee and operator of the restaurant named Los Comales Restaurant) have discriminated

(and continue to discriminate) against the Plaintiff (and others who are similarly situated)

by denying full and equal access to, and full and equal enjoyment of, goods, services,

facilities, privileges, advantages and/or accommodations at the restaurant, in derogation

of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to

remove architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

removal is readily achievable.

           32.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

equal safe access to, and the benefits of, all the accommodations and services offered at

the restaurant.



2
    Defendant Sergio Suarez
3
    Defendant Los Comales de Melrose Park, Inc.


                                                  7
  Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 8 of 13 PageID #:8



       33.     Prior to the filing of this lawsuit, the Plaintiff personally visited the

building owned by Defendant Suarez (lessor) and the place of public accommodation

therein specifically the Los Comales Restaurant operated by Defendant Los Comales (the

lessee), with the intention of patronizing that restaurant for the purpose of purchasing and

eating a meal therein. But (as an individual with a disability who utilizes a wheelchair

for mobility), the Plaintiff has been denied adequate accommodation by virtue of being

unable to independently enter the restaurant from the parking lot, purchase his meal, and

to utilize the restroom within the restaurant due do those area’s inaccessible features, and

therefore suffered an injury in fact.

       34.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

amended), the Department of Justice, Office of the Attorney General, promulgated

Federal Regulations to implement the requirements of the ADA, known as the Americans

with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part

36, under which said Department may obtain civil penalties of up to $75,000 for the first

violation and $150,000 for any subsequent violation.

       35.     The commercial space which is owned by Defendant Suarez

(owner/lessor) which houses the Los Comales Restaurant is operated by Defendant Los

Comales (tenant/lessee). This commercial space is in violation of 42 U.S.C. §12181 et.

seq., the ADA and 28 C.F.R. §36.302 et. seq., and both the owner/lessor and the

tenant/lessee are discriminating against the Plaintiff as a result of inter alia, the following

specific violations:

  i.   As to Defendant Los Comales (the lessee and operator of the restaurant) and

       Defendant Suarez (owner/lessor of the building housing the restaurant) (jointly




                                              8
 Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 9 of 13 PageID #:9



       and severally): failure to provide designated handicap (ADA) parking space(s)

       within the Subject Facility’s parking lot, in violation of the 2010 Americans with

       Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part

       36, Section 208.1 and 208.2.

ii.    As to Defendant Los Comales (the lessee and operator of the restaurant) and

       Defendant Suarez (owner/lessor of the building housing the restaurant) (jointly

       and severally): failure to provide an accessible bathroom, due to the inappropriate

       width of the door at the facility’s restroom entrance location, the door width is

       less than that delineated at 28 C.F.R. Part 36, Section 4.13.6 and Fig. 25; see 2010

       ADA Standards for Accessible Design.

iii.   As to Defendant Los Comales (the lessee and operator of the restaurant) and

       Defendant Suarez (owner/lessor) (jointly and severally): the handle on the

       bathroom toilet compartment door was inaccessible; failure to provide door

       hardware which is accessible to the disabled, in violation of the 2010 ADA

       Standards for Accessible Design which requires that handles pulls and latches

       must have hardware in a shape that is easy to grasp with one hand as required by

       28 C.F.R. Part 36 Section 4.13.9.

iv.    As to Defendant Los Comales (the lessee and operator of the restaurant) and

       Defendant Suarez (owner/lessor) (jointly and severally): failure to provide an

       accessible entrance to the restaurant bathroom due to the excessive weight of the

       door at the bathroom entrance, the door opening force shall is greater than that

       delineated at 28 C.F.R. Part 36, Section 4.13.11; 2010 ADA Standards for

       Accessible Design. The door represents an insurmountable barrier to independent




                                            9
Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 10 of 13 PageID #:10



       entry to the restaurant by the Plaintiff and other individuals who use wheelchairs

       or electronic scooters.

 v.    As to Defendant Los Comales (the lessee and operator of the restaurant) and

       Defendant Suarez (owner/lessor) (jointly and severally): the entrance of the

       restaurant does not have signage displaying the international symbol for

       accessibility, in violation of 28 C.F.R. Part 36 and ADA Code §216.6.

       36.     More access barrier violations may be present, which will be determined

and proven through the discovery process.

       37.     Pursuant to the ADA, 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the

Defendants (and each of them) are required to make the building and the restaurant

housed therein accessible to persons with disabilities since January 28, 1992.          The

property owner/lessor Defendant Suarez and the lessee (operator of the restaurant)

Defendant Los Comales have jointly and severally failed to comply with this mandate.

       38.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant the Plaintiff’s injunctive relief; including an order to alter the restaurant therein

such that it is made readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the restaurant until the requisite

modifications are completed.

       WHEREFORE, Plaintiff Ancel Montenelli hereby demands judgment against

the property lessor (owner of the building) Defendant Sergio Suarez and the lessee

(operator of the restaurant) Defendant Los Comales de Melrose Park, Inc. and requests

the following injunctive and declaratory relief:




                                            10
Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 11 of 13 PageID #:11



          a)       The Court declares that the property owner/lessor Defendant Sergio

          Suarez and the lessee/operator Defendant Los Comales de Melrose Park, Inc.

          are violative of the ADA and order the restaurant to be closed to the public

          until such time as it is deemed by this Court to be accessible;

          b)       The Court enter an Order requiring the property owner/lessor

          Defendant Sergio Suarez and the lessee/operator Defendant Los Comales de

          Melrose Park, Inc. to alter the restaurant such that it is accessible to and usable

          by individuals with disabilities to the full extent required by the Title III of the

          ADA;

          c)       The Court enter an Order directing the owner/lessor Defendant Sergio

          Suarez and the lessee/operator Defendant Los Comales de Melrose Park, Inc.

          to evaluate and neutralize their policies, practices and procedures toward

          persons with disabilities, for such reasonable time so as to allow the parties

          (jointly and severally) to undertake and complete corrective procedures to the

          building and the attendant business (restaurant) therein;

          d)       The Court award reasonable attorney’s fees, compensatory damages,

          all costs (including, but not limited to court costs and any expert fees), and

          other expenses of suit, to the Plaintiff, and the Court award reasonable costs

          and attorneys fees; and

          e)       The Court awards such other and further relief as it deems necessary,

          just and proper.

               COUNT II - VIOLATION OF ILLINOIS HUMAN RIGHTS ACT

    39.        The owner/lessor Defendant Sergio Suarez and Defendant Los Comales de



                                             11
Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 12 of 13 PageID #:12



Melrose Park, Inc. (the lessee/operator of the restaurant) have violated the Illinois Human

Rights Act (“ILHRA”), as codified at 775 ILCS 5.

      40.      The ILHRA provides that all individuals within the state of Illinois shall

be free from discrimination based upon physical or mental disabilities; 775 ILCS 5/1-102

§1-102(A).

      41.      The Plaintiff suffers from a disability included within the definition of

disability as delineated within the ILHRA, which states that [a] disability means a

determinable physical or mental characteristic of a person including a characteristic

which may result from disease, injury, or congenital condition of birth or a functional

disorder; 775 ILCS 5/1-103 §1-103(I).

      42.      Defendant Sergio Suarez (as lessor and owner) and Defendant Los

Comales de Melrose Park, Inc. (as lessee and operator) own and/or operate a restaurant

which is a place of public accommodation, as defined within 775 ILCS 5/5-101(A)(2).

      43.       The ILHRA states that it is a civil rights violation for any person to

discriminate in the provision of enjoyment of facilities, goods, and services in any public

place of accommodation; 775 ILCS 5/5-102(A).

      44.      The violations of Illinois law were deliberate and knowing.

      45.      Under the ILHRA, as codified at 775 ILCS 5/8, the Plaintiff is entitled to

file a civil action against the Defendants in accordance with the code of civil procedure.

                WHEREFORE, Plaintiff Ancel Montenelli respectfully prays that this

Court grant the following relief against Sergio Suarez (as lessor and owner) and

Defendant Los Comales de Melrose Park, Inc. (as lessee and operator) including damages

costs and reasonable attorney’s fees and for the following injunctive relief and


                                            12
Case: 1:19-cv-02486 Document #: 1 Filed: 04/12/19 Page 13 of 13 PageID #:13



declaratory relief:

           a)         A declaration that the Sergio Suarez (as lessor and owner) and

           Defendant Los Comales de Melrose Park, Inc. (as lessee and operator) have

           owned and/or operated the Subject Facility in violation of the ILHRA and have

           violated 775 ILCS 5 et. seq in that the Defendants failed to consider and

           accommodate the needs of disabled persons to the full extent required by

           Illinois law.

           b)         An Order mandating that Defendants undertake and complete

           corrective measures to provide equal access to individuals with disabilities

           within a reasonable time;

           c)         An Order mandating that Defendants expeditiously make all

           reasonable and appropriate modifications to the Subject Facility to ensure that

           persons with disabilities are no longer excluded, denied access, segregated or

           otherwise discriminated against or treated differently than from the general

           public;

           d)         Award damages including but not limited to mental anguish, loss of

           dignity, and any other intangible injuries;

           e)         Award reasonable costs and attorneys fees; and

           f)         Award any and all other relief that may be necessary and appropriate.

Dated this 12th day of April, 2019.

                                           Respectfully submitted,

                                             s/Scott Dinin
                                             Scott R. Dinin, Esq.
                                             Scott R. Dinin, P.A.
                                             4200 NW 7th Avenue
                                             Miami, Florida 33127
                                             Tel: (786) 431-1333
                                             Fax:
                                              13 (786) 513-7700
                                             inbox@dininlaw.com
                                             Counsel for Plaintiff
